        Case 8:17-ap-01068-MW Doc 109 Filed 10/31/19 Entered 10/31/19 21:30:14                                                 Desc
                            Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
Pette,
              Plaintiff                                                                           Adv. Proc. No. 17-01068-MW
Sanders,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: nbolteC                      Page 1 of 1                          Date Rcvd: Oct 29, 2019
                                      Form ID: pdf031                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 31, 2019.
pla            +Larnita Pette,   2588 El Camino Real Ste F-195,   Carlsbad, CA 92008-1211
dft            +Ralph E Sanders,   1251 W Bishop,   Santa Ana, CA 92703-4548

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 29, 2019 at the address(es) listed below:
              Gregory L Bosse   on behalf of Defendant Ralph E Sanders greg@lawbosse.com, lynn@lawbosse.com
              United States Trustee (SA)   ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)   ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                            TOTAL: 3
Case 8:17-ap-01068-MW Doc 109 Filed 10/31/19 Entered 10/31/19 21:30:14   Desc
                    Imaged Certificate of Notice Page 2 of 4
Case 8:17-ap-01068-MW Doc 109 Filed 10/31/19 Entered 10/31/19 21:30:14   Desc
                    Imaged Certificate of Notice Page 3 of 4
Case 8:17-ap-01068-MW Doc 109 Filed 10/31/19 Entered 10/31/19 21:30:14   Desc
                    Imaged Certificate of Notice Page 4 of 4
